Mr. Presiding Justice Gary. I concur in Judge Waterman’s opinion, but wish to add that perhaps undue weight was given on the trial to provisions of the contract under which the iron was furnished, as follows: “ All iron to be inspected on cars before being unloaded. * * * ISTo allowance shall be made * * * for any broken or damaged castings, unless the same have been found broken or,damaged on the cars.” It is quite clear that the inspection was intended only for the purpose "of ascertaining whether castings were broken or damaged; and to cut off any claim for breakage or damage, after the castings left the car. In handling, either in unloading or thereafter, breakage would be always possible, and the appellees wanted no opening left for claims that might be false. Whether the castings were according to specifications, or too heavy, or had sand in the cores, could not be ascertained by looking at them on the cars.